Citation Nr: 0712601	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-40 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an increased rating for pseudofolliculitis 
barbae (PFB), currently evaluated as 10 percent disabling.  

2.	Whether new and material evidence as been received to 
reopen a claim for compensation for the residuals of a low 
back injury under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from February 1981 to October 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2006.  

At his hearing on appeal, the veteran raised the issue of 
entitlement to direct service connection for the residuals of 
a low back injury that he claims was sustained while he was 
on active duty.  That issue has not been developed for 
appellate review, is not inextricably intertwined with the 
issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDINGS OF FACT

1.	PFB is currently manifested by small papular lesions in 
the facial hair area, which accounts for 10 percent of 
exposed body area, with no scarring or disfigurement, as the 
veteran has a beard.  

2.	Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a low back injury 
were denied by the RO in a September 1998 rating action.  It 
was held that that appellant had no chronic back disability 
as a result of a September 1991 motor vehicle accident.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

3.	Since the September 1998 decision, the additional 
evidence, not previously considered, is cumulative and does 
not relates to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for PFB 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Code 7806 (2006).  

2.	The additional evidence submitted subsequent to the 
September 1998 decision of the RO, which denied compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
residuals of a low back injury, is not new and material; 
thus, the claim for compensation benefits for this disability 
is not reopened, and the September 1998 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letter dated in November 2001 and twice in November 
2004, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the second November 2004 letter provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  March 2006, the veteran was provided the appropriate 
notifications.  

Finally, all pertinent development has been undertaken.  
There is no indication that there are available records that 
have not been obtained.  All pertinent records have been 
obtained and reviewed as appropriate.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran's PFB has been evaluated as analogous to eczema.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating. 
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned. With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned. With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned. Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability. 38 C.F.R. § 4.118, Code 7806.

Disfigurement of the head, face, or neck:
With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, an 80 percent 
evaluation is warranted; with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement. a 50 percent 
evaluation is warranted; With visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, a 30 percent 
evaluation is warranted; with one characteristic of 
disfigurement, a 10 percent evaluation is warranted.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue. Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  
38 C.F.R. § 4.118, Code 7800.

The veteran has been afforded several compensation 
examinations to ascertain the current nature of his PFB.  In 
September 2004, the veteran stated that he had had persistent 
skin lesions at the hair follicles since service.  He 
currently shaved approximately once per week, using clippers.  
He currently used .5 percent hydrocortisone cream that he 
applied three times per week.  The affected area was the 
exposed areas of the beard, which constituted 10 percent of 
the exposed body area.  There was no scarring or 
disfigurement.  Photographs were provided.  The diagnosis was 
PFB.  

Examinations were conducted by VA in November 2005 and again 
in February 2006.  On those occasions, findings similar to 
those noted in September 2004 were described.  The diagnosis 
was PFB.  

The veteran's disability causes papular lesions in the area 
of his beard.  He does not have any infection or more than 
one of the characteristics of disfigurement such that a 
rating in excess of 10 percent would be warranted.  The area 
of exposed surface affected is approximately 10 percent of 
the total.  While he testified to the extent that his PFB 
affects his daily life at his hearing on appeal, there was no 
testimony that may be utilized as a basis for a rating in 
excess of the currently assigned 10 percent.  Under these 
circumstances, an increased rating is not warranted.   

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b); (2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2006).

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
with a motor vehicle accident in which he was involved in 
September 1991.  He asserts that he sustained an injury of 
his low back while a passenger in a van driven by VA 
personnel.  It is noted that compensation benefits claimed 
chronic injuries as a result of this accident were previously 
denied by the RO in a September 1998 rating decision.  The 
veteran did not appeal this determination.  In such cases, it 
must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

He submitted his current claim for this benefit in 2004.  As 
such, regulations that became effective in October 1997 are 
to be applied.  However, it is noted that the regulations in 
effect at the time of the prior denial were not those that 
are currently being utilized.  Where there is an intervening 
change in law or regulation that creates a new basis of 
entitlement to the benefit, the claim may be reviewed on a de 
novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).  In 
this case, however, the change in law is not deemed to create 
a new basis for entitlement to the benefit.  In this regard, 
it is noted that, in September 1998, the claim was denied due 
to the fact that the veteran did not manifest a chronic low 
back disorder as a result of the motor vehicle accident that 
occurred in 1991.  Review of the VA outpatient treatment 
records dated soon after the accident in September 1991 and 
thereafter, show treatment for neck and shoulder complaints 
as well as complaints of headache.  Although low back 
tenderness and pain were noted in November 1991 and January 
1992, there was no description of a chronic disorder that 
could be related to the accident.  Records dated through 1997 
show no consistent complaints of a back disorder.  

Evidence associated with the claims file subsequent to the 
September 1998 denial of compensation benefits includes a VA 
outpatient treatment report dated in September 2005.  At that 
time, the veteran, while receiving chiropractic treatment 
reported for clinical purposes that he had had chronic low 
back pain since falling from a truck on the right lower back.  
In his testimony given before the undersigned at a hearing in 
November 2006, the veteran indicated that the fall from the 
truck had occurred during service and that this was the 
original injury that caused his low back disorder.  As 
previously noted the Board does not currently have 
jurisdiction over the direct service connection issue, which 
has been referred for review by the RO.  The September 2005 
treatment report and November 2006 hearing testimony are more 
pertinent to the claim for direct service connection and do 
not constitute evidence regarding whether the veteran 
sustained a chronic low back injury as a result of the 1991 
motor vehicle accident in which a VA vehicle was involved.  
As such, there is no new evidence upon which the prior claim 
may be reopened and the claim must remain denied.  


ORDER

An increased rating for pseudofolliculitis barbae (PFB), 
currently evaluated as 10 percent disabling, is denied.  

New and material evidence having not been received the 
application to reopen the claim for compensation for the 
residuals of a low back injury under the provisions of 
38 U.S.C.A. § 1151 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


